Opinion issued March 31, 2005 


 
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00281-CR
____________

IN RE KEVIN MICHAEL BREES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator filed in this Court a pro se petition for writ of mandamus asking that
we order respondent
 to rule on pro se motions that he filed.
               Relator is represented by appointed counsel in the trial court.  Relator is not
entitled to hybrid representation.  Gray v. Shipley, 877 S.W.2d 806 (Tex.
App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623,
625 (Tex. Crim. App. 1981).  
               The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).